DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 12/29/2021. 
Claims 1, 3-8, 10-15, and 17-23 are pending. 
Claims 2, 9, and 16 have been canceled. 
Claims 1, 3-8, 10-15, and 17-23 are allowed. 
Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant’s Response, filed 11/29/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claims 1, 8, and 15, the prior art does not appear to teach, in the context of the systems and methods recited for generating augmented reality delivery information, that first delivery instructions may be received comprising augmented reality information, an image of handwritten instructions may be received, and image recognition and natural language processing may be performed on the handwritten instructions, and that an altered designated point may be determined based on the handwritten instructions where the altered delivery are presented in augmented reality within a live image of the location. Such a combination of elements is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cirulis et. al. ("Augmented Reality in Logistics";I CTE in Regional Development, December 2013; Procedia Computer Science 26 (2013), 14-20; hereinafter “Cirulis”)
Cirulis generally teaches that augmented reality may be used in logistics to indicate locations where articles may need to be placed or from where articles need to be picked, but is silent as to the specific combination of elements outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628